DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Election/Restriction response filed on 09/23/2022.  Claims 1-8, 10, 11, 13, 15, 21, 22, 24-29, 31, and 32 are pending.  Claims 1, 11, 21, and 28 are independent.  Claims  21, 22, 24-29, 31, and 32 have been withdrawn from consideration.
Election/Restrictions
Applicant’s election of Group I (claims 1-8, 10, 11, 13, and 15) in the reply filed on 09/23/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 21, 22, 24-29, 31, and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/23/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the connector" in line 3 and lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 10, 11, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houser et al. (US Pub. No.: 2009/0054970).
Regarding claims 1, 4-8, 10, 11, 13, and 15, Houser discloses an anastomotic graft connection device (675, Figs. 39-42 and Para. [0155]), the device comprising: a connector (all the petals 690, Figs. 40-42 in form of a single continuous wire like 975 shown in Fig. 65, at least Paras. [0172] and [0342]) including a first flared end and a second flared end (Figs. 41-42 or see Fig. 65), the first flared end configured to be inserted into a vessel, and at least the second flared end configured to be attached to a graft (Figs. 39 and 42 and see similar configurations in Figs. 15 and 45); and a cuff (combination of 680 and 685, Figs. 39-42) including an inner ring (680, Figs. 39-42) and an outer ring (685, Figs. 39-42), the inner ring configured to secure the graft to at least the second flared end of the connector (Fig. 39 and see similar configurations in Figs. 15 and 45), and the outer ring fully capable to exert force on the vessel to seal the first flared end of the connector against an inner wall of the vessel (Para. [0155] and Fig. 42, also see similar configuration in Fig. 45); wherein the connector includes a continuous wire forming the first flared end, the second flared end (Para. [0342] and also see Fig. 65]), and pillars (the waist or middle portions of the petal/petals between the flared ends, Fig. 42 and also see Figs. 64 and 65) between the first flared end and the second flared end; wherein the wire is a nitinol wire (Paras. [0356], [0357], and [0124]); wherein the first flared end and the second flared end include a plurality of wings (the extended loops at the flared ends form the wings, Fig. 41); wherein the first flared end includes eight wings and the second flared end includes eight wings (Fig. 41); wherein the inner ring and the outer ring are silicone rings (Para. [0132]); wherein the connector is configured to connect the graft to the vessel at an angle between forty and seventy degrees (Para. [0155]).
Claim(s) 1-3, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Carson et al. (US Pub. No.: 2005/0192604).
Regarding claims 1-3, 8, and 10, Carson discloses an anastomotic graft connection device (combination of 202, 210, 224, 226, 222, and 204, Fig. 17A), the device comprising: a connector (combination of 202, 210, and 224) including a first flared end (202, Fig. 17A) and a second flared end (224, Fig. 17A), the first flared end configured to be inserted into a vessel (Para. [0099]), and at least the second flared end configured to be attached to a graft (Fig. 17B and Paras. [0099]-[0102] and [0066]); and a cuff (combination of 226, 222 and 204, Figs 17A and 17B) including an inner ring (combination of 226 and 222, Figs 17A and 17B) and an outer ring (204, Figs. 17A and 17B), the inner ring configured to secure the graft to at least the second flared end of the connector (Figs. 17B and Paras. [0099]-[0102]), and the outer ring configured to exert force on the vessel to seal the first flared end of the connector against an inner wall of the vessel (Para. [0101] and [0099]; also see Figs. 5A-5B for similar configurations); wherein the inner ring and outer ring are connected by a plurality of elastic members (such as nickel-titanium alloy loops of 208, Fig. 17A and Paras. [0091] and [0121]; alternatively, combination of wire members 254 and 252 and Paras. [0105], [0091], [0118], and [0121], the inner ring and the outer ring are connected via the graft material and the elastic members in the configuration shown in Fig. 17A); wherein the plurality of elastic members includes nitinol wires (Paras. [0091], [0105], [0118], and [0121]); wherein the inner ring and the outer ring are silicone rings (Para. [0079]); wherein the connector is configured to connect the graft to the vessel at an angle between forty and seventy degrees (e.g. 45 degrees, Paras. [0076], [0099], and [0121])
Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brenneman (US Pub. No.: 2007/0249985).
Regarding claims 11 and 13, Brenneman discloses an anastomotic graft connection device (51, Fig. 17), the device comprising: a continuous wire forming a first flared end (the top flared end with clinch members 52, Fig. 17 and Para. [0054]), a second flared end (the bottom flared end with clinch members 52, Fig. 17), and pillars (54, Fig. 17 and Para. [0054]) between the first flared end and the second flared end, the first flared end configured to be inserted into a vessel (Paras. [0054] and [0008] and also see Fig. 1), and at least the second flared end is fully capable to be attached to a graft (at least the second flared end is fully capable to be attached to a graft depending on the surgical need, such that the first flare end can be inserted into a blood vessel whereas the second flared end can be inserted into a graft/prosthetic vessel); wherein the first flared end and the second flared end include a plurality of wings (the loop or clinch members 52, Fig. 17).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10159485 B2		Asfora; Wilson Theophilo et al. discloses an anastomosis device having a connector and a cuff.
US 20070123917 A1	Ortiz; Mark S. et al. discloses an anastomosis device having flared ends.
US 20140180314 A1	Asfora; Wilson Theophilo an anastomosis device comprising a connector and a cuff.
US 20150313598 A1	Todd; Daniel H. et al. discloses an anastomosis device comprising flared ends.
US 20150313599 A1	Johnson; Matthew A. et al. discloses an anastomosis device comprising flared ends and formed from a single continuous wire.
US 4182339 A	Hardy, Jr.; Thomas G. discloses an anastomosis device comprising flared ends.
US 6616675 B1	Evard; Philip C. et al. discloses an anastomosis device comprising flared ends.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/            Primary Examiner, Art Unit 3771